DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 07/18/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
Status of Claims
Claims 1-3, 8-10, 12-14, 16, 18-20, 25, 30, 32-36, 45, 51, 53, 55-57, 60-62, and 65-66 are pending in the application.
Claims 18-20, 25, 30, 32-36, 45, 51, 53, 55-57, 60-62, and 65-66 are withdrawn from further consideration.
Claims 1-3, 8-10, 12-14, and 16 are examined on the merits.
Response to Arguments
Applicant’s arguments/remarks filed on 05/12/2022 have been fully considered, but they are not persuasive.

Applicant argues that the layer 122 and the layer 124 alone are not and cannot operate as manifolds and the layer 122 and the layer 124 are not adapted to distribute reduced pressure from a reduced pressure source to a tissue site. The arguments are not found persuasive. The layer 122 of Blott comprises inlet manifold slots 126 (¶0519 and Figs. 10A-B) and the layer 124 of Blott comprises inlet manifold apertures 130 (¶0521 and Fig. 10A). A person having ordinary skill in the art would readily understand/recognize that the slots 126 of 122 and the apertures 130 of 124 are capable of creating pathways adapted to deliver/collect fluid across the wound (¶0516 and Figs. 10A-B) and are capable of distributing reduced pressure from a reduced pressure source to a tissue site (¶0008-0009 and 0084-0085). Thus, the layer 122 and the layer 124 can operate as manifolds and adapted to distribute reduced pressure from a reduced pressure source to a tissue site.
Applicant argues that “separation the layer 122 and/or the layer 124 from the remaining layers of the stack 120 would prevent the formation of the inlet manifold conduits and the outlet manifold conduit and prevent the distribution of fluid to the wound and the collection of fluid from the wound as intended by Blott”. The argument is not found persuasive. Modified Blott is not based on completely separation of layers as Applicant alleges. Releasable attachment is not the same as completely separation of layers. Examiner respectfully maintains that separation the layer 122 and/or the layer 124 from the remaining layers of the stack 120 would not prevent the formation of the inlet manifold conduits and the outlet manifold conduit and not prevent the distribution of fluid to the wound and the collection of fluid from the wound. Examiner respectfully submits that the formation of conduits in Blott is obtained by the taught stacking/arrangement of layers and not on whether the layers are permanently attached or releasably attached. Making the layer 122 and the layer 124 releasably secured by the first silicone adhesive layer will not change how the system of Blott works because the layer 122 and the layer 124 are still connected together via the first silicone adhesive layer during operation. The layer 122 and the layer 124 are not separated from the remaining layers of the stack 120 during operation.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 13 is/are rejected under 35 U.S.C 103 as being unpatentable over Blott (US PGPUB 20160354535) in view of Wibaux (US PGPUB 20140194838) and as evidenced by Galbierz (US PGPUB 20190336233).
As evidenced by Galbierz, silicone adhesive is a pressure sensitive adhesive to removably secure two layers (¶0041).
Regarding claim 1, Blott discloses a system (Abstract) comprising: a first manifold module comprising: a first manifold layer (a first manifold layer 122: ¶0517 and Fig. 10A), and a first … adhesive layer (an unlabeled first adhesive layer: ¶0517); and a second manifold module configured to be … secured to the first manifold module by the first silicone adhesive layer (¶0517 and Fig. 10A) and comprising: a second manifold layer (a second manifold layer 124: ¶0517 and Fig. 10A), and a second … adhesive layer (an unlabeled second adhesive layer: ¶0517), wherein the first and second manifold modules are adapted to distribute reduced pressure from a reduced-pressure source to a tissue site (¶0008-0010 and 0516).
Blott does not disclose wherein the first and the second adhesive layers are silicone adhesive layers and does not disclose wherein a second manifold module configured to be releasably secured to the first manifold module by the first silicone adhesive layer. 
In an analogous art, adhesives for wound dressings, Wibaux discloses an adhesive composition comprising silicone adhesives and one or more absorbent fillers (Abstract). Wibaux further discloses/suggests using the adhesive composition for the benefits of being removed and re-applied, and repositioned if needed and safe for skin (¶0032-0033).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a system of Blott by selecting silicone adhesives as materials for the first and second adhesive layers, similar to that disclosed by Wibaux, in order to be removed and re-applied, and repositioned if needed and safe for skin, as suggested in ¶0032-0033 of Wibaux and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07). In addition, silicone adhesive is known in the art for being used as a pressure sensitive adhesive to removably secure two layers, as evidenced by Galbierz in ¶0041. Furthermore, Examiner takes an Official Notice that silicone adhesives are capable of adhering to the skin and/or to other layers. Thus, the second manifold module of Blott in view of Wibaux is capable of being releasably secured to the first manifold module by the first silicone adhesive layer.
Regarding claim 13, Blott in view of Wibaux discloses all the limitations as discussed above for claim 1.
Blott/Wibaux discloses the claimed invention except for the duplication of the second manifold module. In addition, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04 (VI) (B)). In re Harza, 124 USPQ 378 (CCPA 1960). One skilled in the art at the time before the filing date of the invention would have been motivated to duplicating the second manifold module for the purposes of increasing thickness and adapting the wound dressing into deeper wounds.
Claim(s) 2, 3, and 12 is/are rejected under 35 U.S.C 103 as being unpatentable over Blott in view of Wibaux, as applied to claim 1 above, and in view of Coulthard (US PGPUB 20150119833 – of record).
Regarding claim 2, Blott in view of Wibaux discloses all the limitations as discussed above for claim 1.
Blott/Wibaux does not disclose wherein at least one of the first manifold layer and the second manifold layer comprises a hydrophobic foam. 
In the same field of endeavor, wound dressings, Coulthard discloses a dressing for treating a tissue site comprising a base layer, a sealing member, a first and a second wicking layer, and an absorbent layer (Abstract). Coulthard further discloses an interface manifold 120 comprises a porous, hydrophobic material (¶0028) for the benefits of preventing the manifold from directly absorbing fluid, such as exudate, from a tissue site, but allowing the fluid to pass through (¶0028).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a system of Blott in view of Wibaux by incorporating a hydrophobic foam for at least one of the first manifold layer and the second manifold layer, similar to that disclosed by Coulthard, in order to prevent the manifold layer from directly absorbing fluid, such as exudate, from a tissue site, but allow the fluid to pass through, as suggested in ¶0028 of Coulthard. 
Regarding claim 3, Blott in view of Wibaux discloses all the limitations as discussed above for claim 1.
Blott/Wibaux does not disclose wherein at least one of the first manifold layer and the second manifold layer comprises a polyurethane foam. 
Coulthard further discloses an interface manifold 120 comprises polyurethane foam (¶0026) for the benefit of allowing good permeability of fluids while under a reduce pressure (¶0026).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a system of Blott in view of Wibaux by incorporating a polyurethane foam for at least one of the first manifold layer and the second manifold layer, similar to that disclosed by Coulthard, in order to allow good permeability of fluids while under a reduce pressure, as suggested in ¶0026 of Coulthard. 
Regarding claim 12, Blott in view of Wibaux discloses all the limitations as discussed above for claim 1.
Blott/Wibaux does not disclose wherein at least one of the first silicone adhesive layer and the second silicone adhesive layer is non-continuous.
Coulthard further discloses/suggests the adhesive layer is non-continuous (the adhesive layer comprises apertures: ¶0040) for the benefit of enhancing Moisture Vapor Transfer Rate of the dressing (¶0040).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a system of Blott in view of Wibaux by incorporating a non-continuous adhesive layer for at least one of the first silicone adhesive layer and the second silicone adhesive layer, similar to that disclosed by Coulthard, in order to enhance Moisture Vapor Transfer Rate of the dressing, as suggested in ¶0040 of Coulthard. 
Claim(s) 8, 9, and 14 is/are rejected under 35 U.S.C 103 as being unpatentable over Blott in view of Wibaux, as applied to claim 1 above, further in view of Collinson (US PGPUB 20160144084).
Regarding claim 8, Blott in view of Wibaux discloses all the limitations as discussed above for claim 1.
Blott further discloses wherein the first manifold module further comprises: 
a first perforated substrate (a layer 123 with apertures 129: ¶0520 and Fig. 10A); and 
a first … adhesive layer adhering the first manifold layer to a first surface of the first perforated substrate (an unlabeled adhesive layer adhering the first manifold layer 122 to a first surface of the layer 123: ¶0517, 0520, and Fig. 10A); 
wherein the first silicone adhesive layer is disposed on a second surface of the first perforated substrate (¶0517, 0520, and Fig. 10A).
Blott does not disclose wherein the adhesive layer adhering the first manifold layer to a first surface of the first perforated substrate is acrylic. 
In the same field of endeavor, wound dressings, Collinson discloses a wound dressing system comprising a bridge portion connecting two or more portions of an absorbent layer (Abstract). Collinson further discloses/suggests arranging upper adhesive layer with an acrylic pressure sensitive adhesive and lower adhesive layer with a silicone pressure sensitive adhesive (¶0126) for the benefits of maintaining the integrity of the dressing and sealing the dressing to the healthy skin of a patient around a wound site (¶0126). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing acrylic adhesive as an upper adhesive layer and arranging the first acrylic adhesive layer to adhere the first manifold layer to a first surface of the first perforated substrate and the first silicon adhesive layer to dispose on a second surface of the first perforated substrate yields the predictable results of maintaining the integrity of the dressing and sealing the dressing to the healthy skin of a patient around a wound site.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a system of Blott in view of Wibaux by selecting acrylic adhesive as an upper adhesive layer and arranging acrylic adhesive layer and silicone adhesive layer, similar to that disclosed by Collinson, in order to maintain the integrity of the dressing and seal the dressing to the healthy skin of a patient around a wound site, as suggested in ¶0126 of Collinson and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 9, Blott in view of Wibaux discloses all the limitations as discussed above for claim 8.
Blott further discloses wherein the second manifold module further comprises: 
a second perforated substrate (a layer 125 with apertures 135: ¶0525 and Fig. 10A); and 
a second … adhesive layer adhering the second manifold layer to a first surface of the second perforated substrate (an unlabeled adhesive layer adhering the second manifold layer 124 to a first surface of the layer 125: ¶0517, 0525, and Fig. 10A); 
wherein the second silicone adhesive layer is disposed on a second surface of the second perforated substrate (¶0517, 0525, and Fig. 10A).
Collinson further discloses/suggests arranging upper adhesive layer with an acrylic pressure sensitive adhesive and lower adhesive layer with a silicone pressure sensitive adhesive (¶0126) for the benefits of maintaining the integrity of the dressing and sealing the dressing to the healthy skin of a patient around a wound site (¶0126). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing acrylic adhesive as an upper adhesive layer and arranging the second acrylic adhesive layer to adhere the second manifold layer to a first surface of the second perforated substrate and the second silicon adhesive layer to dispose on a second surface of the second perforated substrate yields the predictable results of maintaining the integrity of the dressing and sealing the dressing to the healthy skin of a patient around a wound site.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a system of Blott in view of Wibaux by selecting acrylic adhesive as an upper adhesive layer and arranging acrylic adhesive layer and silicone adhesive layer, similar to that disclosed by Collinson, in order to maintain the integrity of the dressing and seal the dressing to the healthy skin of a patient around a wound site, as suggested in ¶0126 of Collinson. 
Regarding claim 14, Blott in view of Wibaux discloses all the limitations as discussed above for claim 13.
Blott in view of Wibaux discloses the claimed invention except for the duplication of the second manifold module. In addition, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04 (VI) (B)). In re Harza, 124 USPQ 378 (CCPA 1960). One would have been motivated to duplicating the second manifold module for the purposes of increasing thickness and adapting the wound dressing into deeper wounds.
Claim(s) 10 is/are rejected under 35 U.S.C 103 as being unpatentable over Blott in view of Wibaux and Collinson, as applied to claim 8 above, further in view of Fung (US PGPUB 20170172806).
Regarding claim 10, Blott in view of Wibaux and Collinson discloses all the limitations as discussed above for claim 8.
Blott does not disclose wherein at least one of the first perforated substrate and the second perforated substrate comprises nylon.
In the same field of endeavor, wound dressings, Fung discloses an article comprising a macroporous wound-packing material and a microcorrugated microporous wound-contact layer (Abstract). Fung further discloses the wound contact layer comprises nylon (¶0046) for the benefits of retaining microcorrugated structure/ridges and grooves when wet, retaining micro-corrugations when exposed to a temperature typically found on the surface of skin or in deeper tissue and/or when exposed to negative pressures used in the treatment of wound sites (¶0049). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a system of Blott in view of Wibaux and Collinson by selecting nylon as a material for at least one of the first perforated substrate and the second perforated substrate, similar to that disclosed by Fung, in order to retain perforated structure when wet, retain perforated structure when exposed to a temperature typically found on the surface of skin or in deeper tissue and/or when exposed to negative pressures used in the treatment of wound sites, as suggested in ¶0049 of Fung and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07).
Claim(s) 16 is/are rejected under 35 U.S.C 103 as being unpatentable over Blott in view of Wibaux and Collinson, as applied to claim 8 above, further in view of Bradford (US PGPUB 20180042789).
Regarding claim 16, Blott in view of Wibaux and Collinson discloses all the limitations as discussed above for claim 8.
Blott/Wibaux/Collinson does not disclose wherein the first silicone adhesive layer has a bond strength and the first acrylic adhesive layer has a bond strength, wherein the bond strength of the first acrylic adhesive layer is greater than the bond strength the first silicone adhesive layer, and the second silicone adhesive layer has a bond strength and the second acrylic adhesive layer has a bond strength, wherein the bond strength of the second acrylic adhesive layer is greater than the bond strength the second silicone adhesive layer.
In the same field of endeavor, wound dressings, Bradford discloses a wound dressing comprising an absorbent pad and a backing layer (Abstract). Bradford further discloses the silicone-based adhesives and acrylic-based adhesives have bond strengths/adhesive strengths (¶0021) and silicone-based adhesives have weaker adhesive strength than acrylic-based adhesives (¶0054) for the benefit of providing silicone-based adhesives at or near the wound contact surface for reducing pain and/or wound damage upon dressing removal (¶0054). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a system of Blott in view of Wibaux and Collinson by incorporating silicone and acrylic adhesives, similar to that disclosed by Bradford, in order to provide silicone-based adhesives at or near the wound contact surface for reducing pain and/or wound damage upon dressing removal, as suggested in ¶0054 of Bradford.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781